Registration No. 33-02769 File No. 811-4563 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 52 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 51 x OPPENHEIMER LIMITED-TERM GOVERNMENT FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. Two World Financial Center, 225 Liberty Street 11 th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) o On , pursuant to paragraph (b) o 60 days after filing, pursuant to paragraph (a)(1) o On , pursuant to paragraph (a)(1) o 75 days after filing, pursuant to paragraph (a)(2) o On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 15 th day of January, 2014. Oppenheimer Limited-Term Government Fund By: William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Sam Freedman* Chairman of the January 15 , 2014 Sam Freedman Board of Trustees William F. Glavin, Jr.* President, Principal Executive January 15 , 2014 William F. Glavin, Jr. Officer and Trustee Brian W. Wixted* Treasurer, Principal January 15 , 2014 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Trustee January 15 , 2014 Edward L. Cameron Jon S. Fossel* Trustee January 15 , 2014 Jon S. Fossel Richard F. Grabish* Trustee January 15 , 2014 Richard F. Grabish Beverly L. Hamilton* Trustee January 15 , 2014 Beverly L. Hamilton Victoria J. Herget* Trustee January 15 , 2014 Victoria J. Herget Robert J. Malone* Trustee January 15 , 2014 Robert J. Malone F. William Marshall, Jr.* Trustee January 15 , 2014 F. William Marshall, Jr. Karen L. Stuckey* Trustee January 15 , 2014 Karen L. Stuckey James D. Vaughn* Trustee January 15 , 2014 James D. Vaughn *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
